The Chaxceelor.
This is a suit for divorce on the ground of desertion. The master has returned, with his report, testimony taken before him in support of the allegations of the bill, and has reported that in his opinion, the material facts relied on by the complainant are proved, and he recommends that the divorce prayed for be granted. The complainant was sworn as .a witness in the cause. Neither she nor any of her witnesses testify to any of the circumstances of the alleged abandonment. She and they swear that the defendant “ deserted ” her. She, at least, knows the circumstances under which the *242alleged desertion took place, and she should have been called upon to state them. The 159th rule requires the master in such a suit as this, to examine into and report the facts and circumstances under which the desertion took place, and the reasons which caused or provoked it, if the same can be ascertained. The master has not complied with this rule in any respect. The report must be returned to him for further testimony on the point above referred to, and that he may make investigation and certify as required by the rule.